Title: To James Madison from James Monroe, 29 August 1806
From: Monroe, James,Pinkney, William
To: Madison, James



No. 4.Duplicate
Sir 
London August 21. 1806.

We have the pleasure to transmit you a copy of a Note from Mr. Fox of yesterday which announces the appointment of Lords Holland and Auckland to meet us on the subjects which are embraced by our joint Commission.  We flatter ourselves that we shall enter on this business in the course of a few days, and that we shall be able in a short time afterwards to speak with some confidence of the result.  We add with pleasure that we see no reason at this time to think the prospect less favorable to a satisfactory one than we have heretofore presumed it to be.  Aware of the considerations which urge dispatch we have been and Shall continue to be attentive to that object, tho’ it is far from being in our power to promise any thing explicit on that point.  This is committed to Mr. Erskine who goes as Minister to our government.  He is the Son of the Chancellor who is Known to be very friendly to the United States as we believe the young man to be.  We have the honor to be with great consideration & esteem, Sir, Your most obedient Servants

Jas. Monroe
Wm. Pinkney

